DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “continuously curved” sidewalls for the clincher type rim set forth in claims 3, 5 and 12-14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 3, 5 and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claims 3 and 12, there is no support in the original disclosure that “each sidewall from the set of sidewalls is continuously curved from a respective tire bead hook from the pair of circumferential tire bead hooks to the nose” (emphasis added).  There is no description of such a configuration.  Nor do the drawings unambiguously show such a construction (e.g., it is unclear whether the sidewall of the clincher type rim shown in the embodiment of Fig. 10 is continuously curved or if it include straight portions).
	Regarding claims 5 and 14, there is no support in the original disclosure that “the curved portion is continuously curved from the straight portion to the nose” (emphasis added).  There is no description of such a configuration.  Nor do the drawings unambiguously show such a construction (e.g., it is unclear whether the sidewall of the clincher type rim shown in the embodiment of Fig. 11 is continuously curved from the straight portion or if it includes additional straight portions).
	
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 8, 13, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 8 and 17, the limitation “the tangent line is tangent to the sidewall of the set of sidewalls at a radially outermost edge of the rim body” renders the claims indefinite because it is unclear whether “a radially outermost edge of the rim body” refers to “a circumferential outer edge” previously set forth in claims 1 and 10, respectively, as it appears from the specification or if it refers to a distinct edge as implied by the claim construction.  Further, it is noted that both independent claims 1 and 10 expressly require the tangent line to be “tangent to the sidewall radially inward from the respective circumferential outer edge” instead of at “a radially outermost edge of the rim body” as required by dependent claims 8 and 17.
	Regarding claim 13, the limitation “each sidewall from the set of sidewalls comprises a straight portion extending radially inward from a respective tire bead hook…” renders the claim indefinite because it is unclear how each sidewall can comprise a straight portion when claim 12, from which claim 13 depends, expressly requires each sidewall to be “continuously curved from a respective tire bead hook”.  In other words, it is unclear how a sidewall that is continuously curved can include a straight portion.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


10.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
11.	Claims 1, 2, 4, 6-11 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (US 2009/0195055 A1).
	Regarding claims 1, 2, 4 and 6-9, Chen discloses an aerodynamic bicycle rim (Fig. 3), the bicycle rim comprising: a circumferential clincher portion 647 adapted to seat a clincher bicycle tire 3; a nose at 4; and a set of sidewalls 6, each sidewall extending radially from the nose to a respective circumferential outer edge (at radially outermost edge of 647) to form a rim body having a maximum rim body width that is greater than a maximum width of the clincher bicycle tire (Fig. 3) and spaced radially inward of the clincher portion and radially outward from a centerline of the rim body (evident from Fig. 3); wherein, the aerodynamic bicycle rim is operable to seat the clincher bicycle tire so that the aerodynamic bicycle rim and the clincher bicycle tire form an asymmetrical cross-sectional shape in which the widest part of the rim body is spaced from a centerline of the asymmetrical cross-sectional shape (Fig. 3) and there is a tangent line tangent to the clincher bicycle tire and a sidewall of the set of sidewalls (implicit from Fig. 3), the tangent line tangent to the sidewall radially inward from the respective circumferential outer edge (Fig. 3; when the tangent line intersects the portion of the sidewall at the radially outermost edge of 645), wherein clincher portion comprises a pair of circumferential tire bead hooks 647, wherein each sidewall from the set of sidewalls comprises a straight portion at 64 extending radially inward from a respective tire bead hook from the pair of circumferential tire bead hooks and a curved portion at 61 extending from the straight portion to the nose (Fig. 3), wherein the set of sidewalls tapers inward from the widest part of the rim body (Fig. 3), wherein the aerodynamic bicycle rim is operable to seat the clincher bicycle tire so that the asymmetrical cross-sectional shape of the clincher bicycle tire and the rim body is asymmetrical about a widest portion of the asymmetrical cross-sectional shape (Fig. 3), wherein the tangent line is tangent to the sidewall of the set of sidewalls at a radially outermost edge 6421 of the rim body, and wherein the clincher portion is integral with the rim body (Fig. 3).
	Regarding claims 10, 11 and 15-18, Chen discloses an aerodynamic bicycle wheel comprising: a clincher bicycle tire 3; an aerodynamic bicycle rim (Fig. 3), the aerodynamic bicycle rim comprising: a circumferential clincher portion 647 seating the clincher bicycle tire (Fig. 3); a nose at 4; and a set of sidewalls 6, each sidewall extending radially from the nose to a respective circumferential outer edge (at radially outermost edge of 647) to form a rim body having a maximum rim body width that is greater than a maximum width of the clincher bicycle tire (Fig. 3) and spaced radially inward of the clincher portion and radially outward from a centerline of the rim body (evident from Fig. 3); wherein, the aerodynamic bicycle rim seats the clincher bicycle tire so that the aerodynamic bicycle rim and the clincher bicycle tire form an asymmetrical cross-sectional shape (Fig. 3) in which the widest part of the rim body is spaced from a centerline of the asymmetrical cross-sectional shape (Fig. 3) and there is a tangent line tangent to the clincher bicycle tire and a sidewall of the set of sidewalls (implicit from Fig. 3), the tangent line tangent to the sidewall radially inward from the respective circumferential outer edge (Fig. 3; when the tangent line intersects the portion of the sidewall at the radially outermost edge of 645), wherein clincher portion comprises a pair of circumferential tire bead hooks 647, wherein the set of sidewalls tapers inward from the widest part of the rim body (Fig. 3), wherein the bicycle rim seats the clincher bicycle tire so that the asymmetrical cross-sectional shape of the clincher bicycle tire and the rim body is asymmetrical about a widest portion of the asymmetrical cross-sectional shape (Fig. 3), wherein the tangent line is tangent to the sidewall of the set of sidewalls at a radially outermost edge 6421 of the rim body, and wherein the clincher portion is integral with the rim body (Fig. 3).
	Although it is readily apparent that Chen implicitly discloses a tangent line tangent to the clincher bicycle tire and a sidewall of the set of sidewalls, wherein the tangent line is tangent to the sidewall radially inward from the respective circumferential outer edge (radially outermost edge of 645), Chen is silent as to the exact angle of this tangent angle.
	Nonetheless, it would have been obvious to one having ordinary skill in the art, as a matter of routine optimization, to have modified the rim profile of Chen so that the tangent angle is less than 17 degrees, based upon a number of factors such as the materials used to form the rim body, the thickness of the rim sidewalls at the inner and outer wall portions, and the axial width of the annular hole to ensure that rim has a good strength-to-weight ratio for its intended use while also being able to effectively dissipate heat generated during a wheel braking action. 

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10 and 15 of U.S. Patent No. 10,875,356. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 10 are generic to all that is recited in claims 1, 6, 10 and 15 of U.S. Patent No. 10,875,356.  In other words, claims 1, 6, 10 and 15 of U.S. Patent No. 10,875,356 fully encompasses the subject matter of claims 1 and 10 and therefore anticipates claims 1 and 10.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617